The defendant was indicted, tried, and convicted of murder in the first degree, and his punishment fixed at death.
The verdict, on which judgment at death by electrocution was pronounced, was sufficient. Hull v. State of Alabama, post, p. ___, 167 So. 553.
The defendant was represented by counsel at every stage of the trial. No question is presented for review by the record proper as to the arraignment, venire, sufficiency of verdict, or judgment rendered thereon.
There is no bill of exceptions, and nothing that occurred upon the trial as to introduction or exclusion of evidence or instructions to the jury is presented for review.
The date fixed for the execution of the sentence of law having passed, pending this appeal, it is ordered and adjudged that Friday, the 12th day of June, 1936, be and the same is fixed as the date upon which the sentence will be executed as provided by law.
Affirmed.
All the Justices concur.